Case 6:21-cv-00158-WWB-EJK Document 1-5 Filed 01/22/21 Page 1 of 5 PagelD 22

EXHIBIT
 

Case 6:21-cv-00158-WWB-EJK Document 1-5 Filed 01722721 Page 2 of 5PagelD 23

.

o

atitar River Yacht Club

Hib dedaris

   

Guat 2 td doeer, UL Bachagd
ORE VEE cette
Alf) pat

ta i
ci NG

robe ma AT in 12 pie
ie ude eS cat 4M,
PROTEOME typist Vp 4,

ILA boi :

iulal: £30 |

Wibateacl- 134 '

vale 1. O47

bei lata: = GB

. fiuick Hen Charge £0 7

1

206 ft
Howe  Ruaber ' :

D - hast". hood. 6

Bald CHE OT HAS BEEN OHA $9
. ti ih bu YOU CONVENT ERE
mets PE TS OUR GP RIGN TO

AW eo 0 WLORDASD THE AMUGRE 4
YE ESE EGR.

 
Case 0:21-CV-O0196-WVWB-EJK

Document l-5 Filed Olf2z2z7Z1l Page 5 O1s Fagelb 24

dalifay Peep Yacht Club

Ciel ok i@ide

lacol G4 Nala Michael (.
Sebel oataly
Aiwa. fal
Geaveies j
Chit a fae goa
Tele May Afi times V2: Epa

ula Mist igh
“ot babat, {3%

ta atinky he
Sales dan Ub tis

‘Chil Total: as

Giick He Sharge 63 Sf

  

fase

  
 
 

Mecha % Henle —

Meth

Signature

AHAIDHTY QF 12% HAS BEEN ADDED 10
Yui CHLUK FUR Yee CONVENTERCE,
HOWEVER TE 1S YOUR OPT EO TO
TREGEASE G2 DECREASE THE AMUUNT Al
YOUR GSC THON

tah ob Clot

 

 
 

Case 6:21-Cv-Q0158-WWB-EJK Document i-5 Filed OT/2272T Page 4 0f 5 PagélD 25

Halifax River Yacht Club
Mid Gets,

BYeeh 2 tL eben, Roper) ©.
Tat vel Gana
Alga: bat
Covers: }
hapa. udGr4s ya
vale: May 470% dimes 12:10pm

ad

nt

are

1th i.
PR tii i

~.

wile hital: 9 4,

tbaledty 1.5?
Sales fax tid

bit Total: gL

Cuick Mea charge = $I

     

kieber

o

Mend eer s

   

Mendis Slunature

A GRAIL TY 17% HAS BECR ADUED 10
YOUR CHECK Gok Yui CUNVENTENCE .
HOREYER LPS YSUR UPTISN 10

INCRE AGE UH-UT CREASE (HE AMDUNT ad
YOUR BESORE DOH,

fad of Chat

 

 
Case O721-Cv-QULS6-WVWB-EJRK

Document l-5 Filed OlfZ2721 Page 3 O15 Fagelb 26

Halifax River Yacht Cluy

Cb bebaris

wbeud U4 Hehe, Adtlisar: W.
wEEYONS Sarah
Alva: Bay

Covers: i

Neuse
May AA ‘

chil &:

Note: Hine: 32:96 oy

PEs rat ge Pb
fi . ae
Sot Tabi:
bridal,
“Aft dee ub

Chit Tota: Me

Wee

144
Hide

wick Hen Charge

t t ¢ AN

Homber's Neptsey

GLa yw Ay

Meshes 3 Shonatare

Kodi wo HAS BEEN AED tO
Cia TRY PUR CORVENTENCE .
Heed! pd eae RN To

TN SoG OEOREANE rig AMOUNT fi
YOUR UES. Le

Find of OMe

 

 
